       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

COREY BROWN                                                            CIVIL ACTION

VERSUS                                                                 NO. 20-02990

JOSEPH P. LOPINTO, III, ET AL                                          SECTION “B”(2)

               ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, comes Defendant, Sheriff Joseph P.

Lopinto, III, appearing herein in his official capacity as the duly elected Sheriff of Jefferson

Parish, who, in response to the First Amended Complaint filed herein by the Plaintiff,

respectfully submits the following:

                                         FIRST DEFENSE

       The Complaint fails to state a claim against the Defendant upon which relief can be

granted.

                                       SECOND DEFENSE

       All of the acts and actions taken by the Defendant therein were reasonable under the

circumstances and do not support a claim under a theory of vicarious liability or respondeat

superior.
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 2 of 9




                                        THIRD DEFENSE

       That the Plaintiff, Corey Brown, by virtue of his own actions and conduct, was guilty of

negligence and/or contributory negligence and/or assumption of the risk, all of which will be

more fully shown at the trial of this matter.

                                       FOURTH DEFENSE

       The Court is without jurisdiction in this matter inasmuch as the amount in controversy,

exclusive of interest and costs, does not exceed the sum and value of $75,000.00.

                                        FIFTH DEFENSE

       The Court is without jurisdiction as to all claims asserted by the Plaintiff in this matter

inasmuch as the Complaint fails to state a proper claim for relief under the Constitution of the

United States or any United States statute.

                                        SIXTH DEFENSE

       All of the acts and actions taken by the Defendant herein were reasonable under the

circumstances and were taken pursuant to valid and constitutional policies and in no way provide

any basis for any claim under Monell.

                                      SEVENTH DEFENSE

       Defendant further submits that the claims of the Plaintiff are frivolous, groundless and

unreasonable and, as such, the Defendant is entitled to an award against the Plaintiff for all

attorney’s fees and costs expended in this matter pursuant to 42 USC 1983.

                                       EIGHTH DEFENSE

       Defendant affirmatively pleads qualified immunity and any other applicable immunities

and/or limitations of liability as provided for in the Constitution and laws of the United States


                                                 2
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 3 of 9




and the Constitution and laws of the State of Louisiana, including but not limited to the

discretionary immunity provided in La. R.S. 9:2798.1.

                                        NINTH DEFENSE

       Any and all damages and/or injuries sustained or incurred by the Plaintiff were the fault

of individuals and/or entities over whom the Defendant has no control.

                                       TENTH DEFENSE

       That any actions taken by the Defendant were taken in good faith, with probable cause,

without malice and under laws believed to be constitutional, thereby entitling the Defendant to

the defense of qualified immunity.

                                     ELEVENTH DEFENSE

       That the sole and proximate cause of any injuries and/or damages sustained by the

Plaintiff during the incident complained of herein were the actions and/or inactions of the

Plaintiff himself, which actions and/or inactions are affirmatively pled in bar of/reduction of any

recovery herein.

                                     TWELFTH DEFENSE

       And now, Defendant responds to the allegations of the Plaintiff’s Complaint, paragraph

by paragraph, as follows:

                                                  I.

       The allegations contained in paragraph 1 are admitted.

                                                 II.

       The allegations contained in paragraph 2 are admitted to the extent that the acts complained

of herein took place in the Eastern District of the State of Louisiana.



                                                  3
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 4 of 9




                                                 III.

        The allegations contained in paragraph 3 require no answer.

                                                 IV.

        The allegations contained in paragraph 4 are admitted.

                                                  V.

        The allegations contained in paragraph 5, as they pertain to the legal status of Sheriff Joseph

P. Lopinto, III are admitted; all other allegations are denied for lack of sufficient information upon

which to justify a belief therein.

                                                 VI.

        The allegations contained in paragraph 6, as they pertain to the legal status of John Cotton

are admitted; all other allegations are denied for lack of sufficient information upon which to justify

a belief therein.

                                                 VII.

        The allegations contained in paragraph 7 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                 VIII.

        The allegations contained in paragraph 8 are admitted.

                                                 IX.

        The allegations contained in paragraph 9 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                  X.

        The allegations contained in paragraph 10 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                  4
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 5 of 9




                                                XI.

        The allegations contained in paragraph 11 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                XII.

        The allegations contained in paragraph 12 are denied for lack of sufficient information upon

which to justify a belief therein.

                                               XIII.

        The allegations contained in paragraph 13 are denied for lack of sufficient information upon

which to justify a belief therein.

                                               XIV.

        The allegations contained in paragraph 14 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                XV.

        The allegations contained in paragraph 15 are denied.

                                               XVI.

        The allegations contained in paragraph 16 are admitted.

                                               XVII.

        The allegations contained in paragraph 17 are denied.

                                              XVIII.

        The allegations contained in paragraph 18 are denied.

                                               XIX.

        The allegations contained in paragraph 19 are denied.



                                                 5
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 6 of 9




                                                XX.

        The allegations contained in paragraph 20 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                XXI.

        The allegations contained in paragraph 21 are denied for lack of sufficient information upon

which to justify a belief therein.

                                                XXII.

        The allegations contained in paragraph 22 are denied for lack of sufficient information upon

which to justify a belief therein.

                                               XXIII.

        The allegations contained in paragraph 23 require no answer; however, in an abundance of

caution, those allegations are denied.

                                               XXIV.

        The allegations contained in paragraph 24 are denied for lack of sufficient information upon

which to justify a belief therein.

                                               XXV.

        The allegations contained in paragraph 25, as they pertain to the actions of Sheriff Joseph P.

Lopinto, III are denied.

                                               XXVI.

        The allegations contained in paragraph 26 are denied for lack of sufficient information upon

which to justify a belief therein.




                                                  6
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 7 of 9




                                              XXVII.

       The allegations contained in paragraph 27 require no answer; however, in an abundance of

caution, those allegations are denied.

                                              XXVIII.

       The allegations contained in paragraph 28 require no answer; however, in an abundance of

caution, those allegations are denied.

                                              XXIX.

       The allegations contained in paragraph 29, as they pertain to any actions attributed to Sheriff

Joseph P. Lopinto, III are denied.

                                               XXX.

       The allegations contained in paragraph 30, as they pertain to the status of Sgt. Cotton as an

employee of the Defendant are admitted; all other allegations are denied. Further answering, as the

actions attributed to Sgt. Cotton are criminal in nature, Defendant contends that any such actions

were taken outside the course and scope of his employment.

                                              XXXI.

       The allegations contained in paragraph 31 are denied.

                                              XXXII.

       The allegations contained in paragraph 32 are denied.

                                              XXXIII.

       The allegations contained in paragraph 33 are denied.

                                              XXXIV.

       The allegations contained in paragraph 34, to the extent that the actions referenced pertain

to the actions taken by Defendant, Sheriff Joseph P. Lopinto, III, are denied.

                                                 7
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 8 of 9




                                                XXXV.

        The allegations contained in paragraph 35 are denied for lack of sufficient information upon

which to justify a belief therein.

                                               XXXVI.

        The allegations contained in paragraph 36 require no answer; however, in an abundance of

caution, those allegations are denied.

                                               XXXVII.

        Further answering, Defendant avers that the sole and proximate cause of any and all damages

and/or injuries allegedly sustained by Plaintiff, Corey Brown, during the incidents complained of

herein were the actions and/or inactions of the decedent himself, which actions and/or inactions are

affirmatively pled in bar of/reduction of any recovery by the Plaintiff herein.

                                               XXXVIII.

        Defendant respectfully requests trial by jury on all issues herein.

        WHEREFORE, Defendant, Sheriff Joseph P. Lopinto, III, in his official capacity as the

Sheriff of Jefferson Parish, prays that this Answer be deemed good and sufficient and that, after

due proceedings are had, there be judgment herein in favor of Defendant, Sheriff Joseph P.

Lopinto, III, in his official capacity as the Sheriff of Jefferson Parish, and against the Plaintiff,

Corey Brown, dismissing the Plaintiff’s original Complaint and First Amended Complaint with

prejudice, and at Plaintiff’s costs.




                                                   8
       Case 2:20-cv-02990-ILRL-DPC Document 7 Filed 11/23/20 Page 9 of 9




                                               Respectfully submitted,

                                               MARTINY & ASSOCIATES, LLC
                                               131 Airline Highway - Suite 201
                                               Metairie, Louisiana 70001
                                               Telephone: (504) 834-7676
                                               Facsimile: (504) 834-5409
                                               E-mail: danny@martinylaw.com
                                                        jeff@martinylaw.com

                                               /s/ Daniel R. Martiny
                                               DANIEL R. MARTINY (9012)
                                               JEFFREY D. MARTINY (35012)
                                               Attorneys for Defendant,
                                               Sheriff Joseph P. Lopinto, III


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of November, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send a notice of electronic filing to
all participating counsel of record herein.

                                                      /s/ Daniel R. Martiny
                                                      DANIEL R. MARTINY (9012)




                                                  9
